DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (DE102014118781 A1) in view of Salz (US 5855108 A).

Regarding claim 1, Schmitt discloses a harvester (1) capable of autonomous travel in a field, the harvester comprising: 
a harvesting unit (2) that harvests a crop from the field; 
a conveyance device (infeed mechanism 13) that conveys, toward the rear of a harvester body, a whole culm of the harvested crop harvested by the harvesting unit; 
an engine (“a driver of the harvesting machine 1” line 188) capable of driving the conveyance device;
a detection sensor (paragraph 30, the speed and torque of 13 can be recorded) that detects a drive speed of the conveyance device; and 
a clog determining unit (paragraph 4, blockages are detected) that determines a clog of the harvested crop in the conveyance device on the basis of the drive speed, 
wherein the clog determining unit outputs a vehicle stop command (claim 6, the speed of the harvesting machine is reduced to zero) that stops the harvester body when the drive speed becomes lower than a pre-set first threshold during the autonomous travel.
Schmitt does not disclose wherein the clog determining unit is configured to detect a clog in the conveyance device by taking a ratio of a rotation speed of the engine to the drive speed of the conveyance device.
In the same field of endeavor, Salz discloses a slip monitoring system (15) that monitors engine speed (with engine speed sensor 25) compared to rotor speed (with rotor speed sensor 21) to determine a slip condition/load on the rotor, allowing an operator to act before a clog/plug occurs in the rotor (col. 1 lines 47-66).  Salz also discloses that the system (15) can be used with other harvesting devices (col. 8 lines 3-6).
It would be obvious to one of ordinary skill in the art to provide the feeder house disclosed by Schmitt with system that compares its speed to engine speed to detect a potential plug/clog, as disclosed by Salz, in view of the teaching by Salz that it is known in the art to detect a clog by monitoring speed. 

Regarding claim 2, Schmitt, of the resultant combination, discloses the harvester according to claim 1, 
wherein a second threshold set higher than the first threshold is provided; and 
when the drive speed becomes a value between the first threshold and the second threshold, the clog determining unit outputs a speed reduction command that reduces a vehicle speed of the harvester body in stages, in accordance with a magnitude of the drive speed (claim 5, the driving speed of the harvester is reduced when the load on the intake mechanism becomes greater than the first limit value).

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (DE102014118781 A1) in view of Salz (US 5855108 A, and further in view of Gibson (US 20060195238 A1).

Regarding claim 3, Schmitt, of the resultant combination, discloses the harvester according to claim 1, wherein the clog determining unit outputs the vehicle stop command.
The combination does not disclose a travel mode managing unit capable of switching a travel mode to an autonomous travel mode in which the autonomous travel is executed and to a manual travel mode in which manual travel is executed, wherein the travel mode managing unit switches the travel mode to the manual travel mode when the vehicle stop command has been output by the clog determining unit.
In the same field of endeavor, Gibson discloses an agricultural tractor/harvester (105) capable of autonomous travel (step 1010, fig. 10) having a travel mode managing unit (control component 120) that automatically switches the harvester to a manual driving mode (steps 1030, 1040) after the harvester has been stopped (paragraph 60: In embodiments of the present invention, other pre-defined parameters for system 100 comprise, but are not limited to, a minimum vehicle speed). Gibson teaches that it is beneficial to prevent automatic reengagement of automatic steering should an operator need to avoid an obstacle not recognized by the harvester (paragraph 6).   
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by the resultant combination with a travel mode managing unit that switches the travel mode to the manual travel mode when the vehicle stop command is output, as disclosed by Gibson, as a way of allowing an operator to avoid an obstacle (especially one that would cause a clog) not recognized by the harvester.

Regarding claim 4, Schmitt, of the resultant combination, discloses the harvester according to claim 1, further comprising: a notification unit capable of making a notification (an acoustic or visual warning, paragraph 26) indicating that the drive speed has decreased.
The combination does not disclose a travel mode managing unit capable of switching a travel mode to an autonomous travel mode in which the autonomous travel is executed and to a manual travel mode in which manual travel is executed, wherein when the drive speed becomes lower than the first threshold while the travel mode is the autonomous travel mode, the clog determining unit outputs the vehicle stop command, and outputs, to the notification unit, a notification command for making a notification of the decrease in the drive speed, and when the drive speed becomes lower than the first threshold while the travel mode is the manual travel mode, the clog determining unit outputs the notification command to the notification unit without outputting the vehicle stop command.
In the same field of endeavor, Gibson discloses an agricultural tractor/harvester (105) capable of autonomous travel (step 1010, fig. 10) having a travel mode managing unit (control component 120 of control system 100) that automatically switches the harvester to a manual driving mode (steps 1030, 1040) after the harvester has been stopped (paragraph 60: In embodiments of the present invention, other pre-defined parameters for system 100 comprise, but are not limited to, a minimum vehicle speed). Gibson teaches that it is beneficial to prevent automatic reengagement of automatic steering should an operator need to avoid an obstacle not recognized by the harvester (paragraph 6).   
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by the resultant combination with a travel mode managing unit that switches the travel mode to the manual travel mode when the vehicle stop command is output, as disclosed by Gibson, as a way of allowing an operator to avoid an obstacle (especially one that would cause a clog) not recognized by the harvester. 
Additionally, it would be obvious to one of ordinary skill in the art to, when the drive speed becomes lower than the first threshold while the travel mode is the manual travel mode, have the clog determining unit output the notification command to the notification unit, regardless of whether the harvester is operated in a manual or autonomous travel mode, as a way of informing an operator that the conveyor is clogged.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.I.R./               Examiner, Art Unit 3671         




                                                                                                                                                                                /ADAM J BEHRENS/Primary Examiner, Art Unit 3671